DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 18 is objected to because of the following informalities: “the first connection plate” in line 2 page 11 should read “a first connection plate”.  Appropriate correction is required.

Claim 18 is objected to because of the following informalities: “the first connection plate” in line 7 page 11 should read “a first connection plate”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BU (KR 2016088645).

In regards to claim 1, BU teaches a bus bar assembly , comprising: a first bus bar (422) including a first body part (top long bar in figure 3), a plurality of first installation parts  (see the figure below) and a first output part (422c); a second bus bar (426) including a second body part (middle long bar in figure 3), a plurality of second installation parts (see the figure below) and a second output part (424c); a first connection terminal (81) fixedly connected to the first output part (422c); and a second connection terminal (81) fixedly connected to the second output part (424c), the first body part arranged over and parallel to the second body part (figure 3), and the first output part (422c) and the second output part (424c) arranged adjacent one another (side-by-side; figure 3).

    PNG
    media_image1.png
    590
    1023
    media_image1.png
    Greyscale


In regards to claim 2, BU teaches the bus bar assembly according to claim 1, wherein a position of the first connection terminal (81) relative to the first bus bar (422) is adjustable (the busbar can be moved to three different connection terminals (81) in figure 3)), and a position of the second connection terminal (81) relative to the second bus bar is adjustable (the busbar can be moved to three different connection terminals (81) in figure 3)).

In regards to claim 3, BU teaches the bus bar assembly according to claim 1, further comprising an insulation component (600) arranged between the first body part (422) and the second body part (424) for electrically isolating the first body part (422) from the second body part (424).

In regards to claim 5, BU teaches the bus bar assembly according to claim 1, wherein the first output part (422c) and the second output part (424c) are located at an end of the first body part (422) and the second body part (424) in a length direction, respectively (see figure 3).

In regards to claim 17, BU teaches the bus bar assembly according to claim 1, further comprising: a plurality of first connectors (200) fixedly connected to the plurality of first installation parts (figure 1), respectively; and a plurality of second connectors (200) fixedly connected to the plurality of second installation parts (figure 1), respectively.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 4, 6, 7, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over BU (KR 2016088645) in view of Kourimsky (US 5,562,502).

In regards to claim 4, BU teaches the bus bar assembly according to claim 1.
BU does not teach wherein the first output part and the second output part are located in a middle position of the first body part and the second body part in a length direction, respectively.

Kourimsky teaches the first output part and the second output part are located in a middle position of the first body part and the second body part in a length direction, respectively (figure 22, middle base portions (38) of strips (34 and 36)).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the first output part and the second output part of BU located in a middle position of the first body part and the second body part in a length direction as taught by Kourimsky, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

In regards to claim 6, BU teaches the bus bar assembly according to claim 1, wherein the first body part (422) and the second body part (424)  are in the shape of an elongated plate (figure 3). 

    PNG
    media_image2.png
    488
    846
    media_image2.png
    Greyscale


BU does not teach the first output part and the second output part are connected to one longitudinal side of the first body part and one longitudinal side of the second body part, respectively.

Kourimsky teaches the first output part (30, left side) and the second output part (30, right side) are connected to one longitudinal side of the first body part and one longitudinal side of the second body part (left and right base portions (38)), respectively.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the first output part and the second output part of BU connect to one longitudinal side of the first body part and one longitudinal side of the second body part as taught by Kourimsky, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

In regards to claim 7, BU in combination with Kourimsky teaches the bus bar assembly according to claim 6, wherein the first output part and the second output part (422c, 424c) are plate-shaped and located in a common plane perpendicular to a width direction of the first body part and the second body part (figure 12).

In regards to claim 14, BU in combination with Kourimsky teaches the bus bar assembly according to claim 6, wherein the plurality of first installation parts are connected to the other longitudinal side of the first body part (422, see the figure below) and arranged in a row, and the plurality of second installation parts are connected to the other longitudinal side of the second body part and arranged in a row (424, see the figure below), the first installation parts and the second installation parts arranged alternately in a length direction of the first and second body parts (see the figure below).
 
In regards to claim 15, BU in combination with Kourimsky teaches the bus bar assembly according to claim 14, wherein the first installation parts and the second installation parts are plate-shaped and perpendicular to the width direction of the first body part (422) and the second body part (424) (see figure 3), and the first installation parts and the second installation parts (figure 3) are arranged in the same plane and in a row along the length direction of the first body part and the second body part (see figure 3).


Allowable Subject Matter
Claims 8-13, 16 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding claim 8 (with dependent claims 9-13), the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 1, 6, and 7, a combination of limitations that “two longitudinal sides of the first body part being flush with two longitudinal sides of the second body part, respectively.” None of the reference art of record discloses or renders obvious such a combination.

Regarding claim 16, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 1 and 14, a combination of limitations that “the bus bar assembly according to claim 15, wherein the first installation parts and the first output part are located on two opposite sides of a thickness direction of the first body part, respectively, and the second installation parts and the second output part are located on two opposite sides of the thickness direction of the second body part, respectively.” None of the reference art of record discloses or renders obvious such a combination.

Regarding claim 18, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, a combination of limitations that “the first bus bar is adapted to be connected to a first pair of matching bus bars by the first connection terminal, a first external connection plate is formed with a plurality of connection holes, the position of the first connection terminal relative to the first bus bar being adjustable so that the plurality of connection holes and a plurality of connection holes in the first pair of matching bus bars may be aligned, respectively; and the second bus bar is adapted to be connected to a second pair of matching bus bars by the second connection terminal, a second external connection plate is formed with a plurality of connection holes, the position of the second connection terminal relative to the second bus bar is adjustable so that the plurality of forth connection holes and a plurality of connection holes in the second pair of matching bus bars may be aligned, respectively.” None of the reference art of record discloses or renders obvious such a combination.

Regarding claim 19 (with dependent claim 20), the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, a combination of limitations that “an entire surface of the first bus bar is formed with a tin coating, and only a surface area of the first connection terminal that is in contact with the first bus bar is formed with a tin coating; and an entire surface of the second bus bar is formed with a tin coating, and only a surface area of the second connection terminal that is in contact with the second bus bar is formed with a tin coating.” None of the reference art of record discloses or renders obvious such a combination.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO-892 form.


	Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTAL ROBINSON/Examiner, Art Unit 2848